ITEMID: 001-4985
LANGUAGEISOCODE: ENG
RESPONDENT: ITA
BRANCH: ADMISSIBILITY
DATE: 1999
DOCNAME: N.L. v. ITALY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant is an Italian national born in 1966 and currently residing in Rome.
A.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 4 January 1992, pending proceedings for the applicant's parents' judicial separation, counsel for the applicant's father in a letter addressed to counsel for the applicant's mother stated that the applicant had assaulted and injured his father.
The applicant, who firmly denied these accusations, requested his father and his counsel to rectify the above statement, failing which he would file a complaint for defamation.
On 22 April 1992, the applicant filed a criminal complaint against his father and the latter’s lawyer with the Public Prosecutor’s Office attached to the Rome Magistrate’s Court, reserving his possibility to lodge a civil party application.
On 12 November 1992, the Rome Public Prosecutor, noting that the facts as alleged by the applicant might have raised an issue under Article 595 of the criminal code (defamation), invited the applicant, his father and the latter’s lawyer to appear before him on 13 January 1993 with a view to trying to settle the case pursuant to Article 564 of the Code of Criminal Procedure.
The parties having failed to appear before the Public Prosecutor on the scheduled date, the latter invited them to appear before him on 9 March 1993. Once again, the parties did not respond to the invitation.
On 31 July 1996, the Public Prosecutor requested the Rome Magistrate to fix a date for the trial.
On 25 June 1998 the applicant was officially informed that, by an act of 21 December 1996, the Public Prosecutor had summoned the applicant’s father and the latter’s lawyer to appear before the Rome Magistrate on 18 September 1998 and requested that they be committed to trial for defamation against the applicant. He was also informed that the date of the hearing had later been changed to 19 October 1998.
On 19 October 1998 the Rome Magistrate ruled that the proceedings be discontinued, the prosecution being time-barred.
B. Relevant domestic law
According to Article 2043 of the Italian Civil Code, “whoever, intentionally or negligently, commits a wrongful act, must compensate for any unjust damage thereby caused”.
According to Articles 2059 of the Civil Code and 185 of the Criminal Code, compensation for moral damage can only be sought if the facts which have caused it constitute a criminal offence.
According to the established case-law (cf., inter alia, Court of Cassation, judgment no. 1474 of 11 February 1988; Milan District Court, judgment of 13 May 1982, Micciantuono v. Ist. Osp. Prov. Maternità), when the offence is time-barred, the civil courts are competent to assess and award the moral damage on the basis of the facts of the case.
According to the first paragraph of Article 90 of the Code of Criminal Procedure, the injured party is entitled, at any stage of the proceedings and before any level of jurisdiction, to submit memorials and also, except before the Court of Cassation, to seek to adduce evidence.
According to Article 564 of the Code of Criminal Procedure, in cases in which the prosecution is conditional upon a relevant request by the injured party, the public prosecutor can summon the latter and the accused to appear before him with a view to enquiring whether the injured party would withdraw the criminal complaint and the accused would accept such withdrawal. The parties can be assisted by a lawyer.
